NOTICE OF ALLOWANCE

Reasons for Allowance
In view of the Applicant’s amendments and remarks, claims 1 and 3-11 are allowed.  The closest prior art of Adams et al. (U.S. Publication No. 2005/0175500) is relied upon as set forth in the Office Action filed on March 24, 2021.  The following is an examiner’s statement of reasons for allowance:
Concerning independent claim 1, the instantly claimed invention is distinctly different from the closest prior art in that Adams does not disclose a heating surface made of chromium.  Although it may have been obvious to modify the heating surface to be made from chromium (See Hammons et al. as referenced on pages 3 & 4 of the Office Action filed on March 24, 2021), one of ordinary skill would not modify the chromium heating surface of Hammons such that said surface has an arithmetic mean roughness (Ra) of 1.0µM or less and a ten-point mean roughness of 2.0µm or less, and place the modified heating surface in the apparatus of Adams.  Furthermore, neither Adams nor Hammons provides any motivation to modify the surface of the heater to the claimed mean roughness and ten-point mean roughness, and one of ordinary skill would not readily know or be inclined to do so (See pages 6-8 of Applicant’s remarks filed on June 8, 2021).  As such, claim 1 is in condition for allowance.
With respect to independent claim 3, the instantly claimed invention is distinctly different from the closest prior art in that Adams does not disclose that the heating surface is made of a chromium plating impregnated with polytetrafluoroethylene or perfluoroalkoxy fluorocarbon resin.  Therefore, claim 3 is in condition for allowance as well.
Thus, independent claims 1 & 3, and the claims that depend therefrom, are allowable over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799